People v Jonathan (2021 NY Slip Op 01609)





People v Jonathan


2021 NY Slip Op 01609


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


254 KA 18-01260

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vRA JONATHAN, DEFENDANT-APPELLANT. (APPEAL NO. 1.) 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ALLYSON L. KEHL-WIERZBOWSKI OF COUNSEL), FOR DEFENDANT-APPELLANT. 
LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (ROBERT J. SHOEMAKER OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Genesee County Court (Charles N. Zambito, J.), rendered February 26, 2018. The judgment convicted defendant, upon a plea of guilty, of strangulation in the second degree. 
It is hereby ORDERED that said appeal is unanimously dismissed.
Same memorandum as in People v Jonathan ([appeal No. 2] — AD3d — [Mar. 19, 2021] [4th Dept 2021]).
Entered: March 19, 2021
Mark W. Bennett
Clerk of the Court